COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 02-14-00041-CV


IN RE DWIGHT RAY HILL                                                  RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relator’s petition for writ of habeas corpus and is

of the opinion that the petition should be dismissed.       Accordingly, relator’s

petition for writ of habeas corpus is dismissed.

                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and MEIER, JJ.



DELIVERED: February 20, 2014




      1
       See Tex. R. App. P. 47.4, 52.8(d).